NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  09-MAR-2021
                                                  08:03 AM
                                                  Dkt. 91 SO




                           NO. CAAP-XX-XXXXXXX

                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I


              ALEXANDER ALLEN, Appellant-Appellant, v.
             LEONARD HOSHIJO, AS ACTING DIRECTOR OF THE
        DEPARTMENT OF LABOR AND INDUSTRIAL RELATIONS OF THE
          STATE OF HAWAI#I; and ATLAS CONSTRUCTION, INC.,
                         Appellees-Appellees


         APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                        (CIVIL NO. 17-1-0916)

                     SUMMARY DISPOSITION ORDER
       (By: Ginoza, Chief Judge, Leonard and Nakasone, JJ.)

            Claimant-Appellant Alexander Allen (Allen) appeals from

the January 8, 2018 Final Judgment (Judgment) entered against him

and in favor of Employer-Appellee Atlas Construction, Inc.

(Atlas) and Respondent-Appellee Anne Perreira-Eustaquio1

(Director), as Director of the Department of Labor and Industrial

Relations (DLIR), in the Circuit Court of the First Circuit




      1
            Pursuant to Hawai#i Rules of Appellate Procedure Rule 43(c), Anne
Perreira-Eustaquio is substituted as a party herein.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


(Circuit Court).2    In the Judgment, the Circuit Court affirmed

the May 25, 2017 decision of the DLIR's Employment Security

Appeals Referees' Office [(ESARO)] Decision No. 1701177

(Decision).   Allen also challenges the Circuit Court's January 8,

2018 Order Affirming [Decision], in which the Circuit Court

affirmed ESARO's finding that Allen is disqualified from

receiving unemployment compensation.

           Allen raises six points of error on appeal, which we

construe as contending that:       (1) the Decision was based on

Hawai#i Administrative Rule (HAR) § 12-5-47(b), which is invalid

because it exceeds the authority of Hawaii Revised Statutes (HRS)

Chapter 383; (2) the finding that Atlas did not communicate that

Allen was no longer employed by Atlas is grossly against the

weight of evidence; (3) an inference from equivocal evidence that

Allen intended to resign was unwarranted; (4) the Decision gives

"improper effect" to Allen's letter of resignation; (5) ESARO

imposed an incorrect burden of proof in reaching its Decision;

and (6) the Decision lacks the required conclusions of law, and

therefore it cannot be determined whether the law was correctly

applied.

           Upon careful review of the record and the briefs

submitted by the parties, and having given due consideration to


     2
           The Honorable Keith K. Hiraoka presided.

                                     2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


the arguments advanced and the issues raised by the parties, we

resolve Allen's points of error as follows:

            (1)   HRS § 383-30(1) (2015) outlines the circumstances

that disqualify an individual from receiving unemployment

benefits and provides, in relevant part:

                  § 383-30 Disqualification for benefits.    An
            individual shall be disqualified for benefits:

                  (1)   Voluntary separation. . . . For any week
                        beginning on and after October 1, 1989, in which
                        the individual has left the individual's work
                        voluntarily without good cause, and continuing
                        until the individual has, subsequent to the week
                        in which the voluntary separation occurred, been
                        paid wages in covered employment equal to not
                        less than five times the individual's weekly
                        benefit amount as determined under section
                        383–22(b).

(Emphasis added).

             Implementing the provisions of HRS § 383–30(1), HAR

§ 12-5-47 provides, in relevant part:

                  § 12-5-47 Voluntary separation. (a) An individual
            shall be disqualified for benefits for voluntarily leaving
            work without good cause.

                  (b) A separation is a voluntary leaving or quitting
            when the facts and circumstances demonstrate that a claimant
            is the "moving party" in the termination of an employment
            relationship.

                  (c) Generally, a leaving of work is considered to be
            for good cause where it is for a real, substantial, or
            compelling reason, or a reason which would cause a
            reasonable and prudent worker, genuinely and sincerely
            desirous of maintaining employment, to take similar action.
            Such a worker is expected to try reasonable alternatives
            before terminating the employment relationship. [3]

(Emphasis added).


      3
            Allen does not argue that he voluntarily left work for good cause
pursuant to HAR § 12-5-47(c).

                                      3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


           Allen argues, in essence, that HAR § 12-5-47(b)

impermissibly changes the statutory criterion set forth in HRS

§ 383-30 for disqualification to receive unemployment

compensation benefits, and therefore, the Director exceeded the

statutory authority to adopt rules to carry out the duties and

responsibilities of administering HRS Chapter 383 when the

Director adopted HAR § 12-5-47(b).        This argument is without

merit.

           HRS § 383-92 (2015) provides, inter alia:

                 § 383-92 Rules and regulations. The director of
           labor and industrial relations may adopt, amend, or repeal
           such rules and regulations as the director deems necessary
           or suitable for the administration of this chapter. The
           rules and regulations when prescribed in accordance with
           chapter 91 shall have the force and effect of law and shall
           be enforced in the same manner as this chapter.

           As the Hawai#i Supreme Court has held:
                 [A]n administrative agency can only wield powers
           expressly or implicitly granted to it by statute. However,
           it is well established that an administrative agency's
           authority includes those implied powers that are reasonably
           necessary to carry out the powers expressly granted . The
           reason for implied powers is that, as a practical matter,
           the legislature cannot foresee all the problems incidental
           to carrying out the duties and responsibilities of the
           agency.

Haole v. State, 111 Hawai#i 144, 152, 140 P.3d 377, 385 (2006)

(quoting Morgan v. Planning Dep't Cty. of Kauai, 104 Hawai#i 173,

184, 86 P.3d 982, 993 (2004)).

           As this court has previously recognized, HAR § 12-5-47

was adopted to implement and administer the statute, HRS § 383-

30.   Ipsen v. Akiba, 80 Hawai#i 481, 486, 911 P.2d 116, 121 (App.

                                     4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


1996); McElroy v. Pacific Lightnet, Inc., CAAP-XX-XXXXXXX, 2015

WL405679, *1 (Haw. App. Jan. 30, 2015) (SDO); see also Keanani v.

Akiba, 84 Hawai#i 407, 413, 935 P.2d 122, 128 (App.          1997)

(stating that HAR § 12-5-47(b) "further explains" HRS 383-30(1)).

 Contrary to Allen's argument, HAR § 12-5-47 is in harmony with –

and is not inconsistent with – the statute, and provides further

clarity as to the narrow circumstances in which the statute

applies.   Thus, the Circuit Court correctly determined the ESARO

did not err in applying the plain and unambiguous meaning of the

rule.   See generally Int'l Bhd. of Elec. Workers, Local 1357 v.

Haw'n Tel. Co., 68 Haw. 316, 323-26, 713 P.2d 943, 950-52 (1986)

(an administrative rule need not parrot statutory language, as

long as the rule is not inconsistent with the statute).

           Allen further argues that the term "moving party" is

"so vague that it allows the adjudicator to choose which party

prevails without any criteria."          However, as this court

recognized in Ipsen, the plain and ordinary meaning of "moving

party" is comprehensible and clear:
           "Moving" is the present participle of the verb "move." The
           definitions of "move" include "to change position or
           posture, to take action." Webster's Collegiate Dictionary
           761 (10th ed. 1993). The word "move" from which "moving"
           is derived "is very general and implies no more than the
           fact of changing position." Id. The appeals officer found
           that Appellant was the "moving party" in terminating her
           employment.

Ipsen, 80 Hawai#i at 486, 911 P.2d at 121.



                                     5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          Accordingly, we reject Allen's argument that HAR § 12-

5-47 is unconstitutionally vague.

          (2, 3 & 4)    Allen argues that ESARO's finding that he

was the moving party in the termination, and voluntarily quit his

employment with Altas, is grossly against the weight of evidence.

Allen further argues that an inference from "equivocal evidence"

was unwarranted, and the Decision gives an "improper effect" to

Allen's letter of resignation.
                 "An agency's findings are reviewable under the clearly
          erroneous standard to determine if the agency decision was
          clearly erroneous in view of reliable, probative, and
          substantial evidence on the whole record." Poe v. Hawai #i
          Labor Relations Bd., 87 Hawai#i 191, 195, 953 P.2d 569, 573
          (1998) (citing Alvarez v. Liberty House, Inc., 85 Hawai #i
          275, 277, 942 P.2d 539, 541 (1997); HRS § 91-14(g)(5)).
          "'An agency's findings are not clearly erroneous and will be
          upheld if supported by reliable, probative and substantial
          evidence unless the reviewing court is left with a firm and
          definite conviction that a mistake has been made.'" Poe v.
          Hawai#i Labor Relations Bd., 105 Hawai#i 97, 100, 94 P.3d
          652, 655 (2004) (quoting Kilauea Neighborhood Ass'n v. Land
          Use Comm'n, 7 Haw. App. 227, 229-30, 751 P.2d 1031, 1034
          (1988)).

Tauese v. State of Hawai#i, Dep't of Labor & Indus. Relations,

113 Hawai#i 1, 25, 147 P.3d 785, 809 (2006).

          In Ipsen, this court held, inter alia, "in determining

whether Appellant 'voluntarily' quit, we are concerned with

whether the circumstances reflect an intent on the part of the

employee to terminate employment."       80 Hawai#i at 486, 911 P.2d

at 121 (footnote omitted).      Here, on Friday, March 31, 2017, at

7:08 a.m., Allen emailed a letter of resignation to Bruce Kim

(Kim), President of Atlas:

                                     6
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          Bruce,

          Please accept this email as formal notification that I am
          resigning from my position with Atlas Construction. I
          understand that two weeks notice is standard. However, we
          can discuss a mutually beneficial date.

          I would be glad to provide any assistance I can during this
          transition.

          Thank you for the opportunities for professional and
          personal development that you have provided me during the
          last three months.

          I have enjoyed working for the company and feel I was making
          large strides to understand the company’s culture and
          philosophy. I believed I was starting to understand your
          goals and commitment to quality.

          However, I will not be treated disrespectfully or
          unprofessionally because of some minor infractions or
          misunderstandings.

          You have been a huge conduit of support between the staff
          and myself. But, when I called Rance this morning and
          humbly asked for an apology, he defiantly refused.

          I've worked extremely hard, often more than 50 hours/ week
          trying to learn the processes, manage my job and complete my
          administrative duties. I have also offered several
          construction process recommendations to help improve the
          quality of Atlas Homes. I did a lot of this on my own time
          because of my general enthusiasm for continuous improvement.

          I feel we had great potential, but I do not accept
          disrespect in any shape or form.

          Please, let me know how you would like to proceed.

          Thereafter, there were various further text messages

from Allen to Kim, in which Allen suggested that there might be

alternatives to his leaving the company, conditioned on, among

other things, an apology.     On Sunday, April 2, 2017, Kim

responded to Allen's communications, stating, in part:            "I accept

[your] resignation request and I am open to a meeting on Monday

to see how I can help you transition out . . ."         On Monday, April



                                    7
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


3, 2017, Allen turned in his keys and work shirts, along with

company credit cards and documents.

          Based on the entirety of the evidence in the record in

this case, although there was some conflicting evidence, we

conclude the Circuit Court correctly determined that ESARO's

factual findings, including that Allen voluntarily quit his

employment, were supported by reliable, probative and substantial

evidence; we are not left with a firm and definite conviction

that a mistake has been made.

          (5)   Allen argues that ESARO imposed an incorrect

burden of proof.   Allen submits that the phrase "[i]n this case,

claimant failed to meet his burden of proof" should be considered

in conjunction with ESARO's finding that there was insufficient

evidence that the employer intended to discharge Allen.           However,

Allen takes this phrase out of context.        The Decision states, in

part, after the determination that Allen voluntarily terminated

his employment with Atlas:
          In a voluntary separation, the claimant bears the burden of
          proof and must prove by a preponderance of evidence that he
          had substantial and compelling good cause to terminate
          employment. In this case, claimant failed to meet his
          burden of proof. Claimant's reasons for quitting do not
          meet the standard for good cause for leaving employment,
          under Haw. Admin. R. § 12-5-47. Therefore, claimant
          voluntarily left employment without good cause.

          In sum, this passage in the Decision was germane to

ESARO's determination that Allen did not have good cause to

voluntarily quit his job.     The Circuit Court correctly determined

                                    8
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


that ESARO did not err in stating that the moving party in the

termination assumes the burden of establishing good cause for

leaving work.   See Hardin v. Akiba, 84 Hawai#i 305, 311, 983 P.2d

1339, 1345 (1997).

          (6)   Finally, Allen contends that the Decision should

be vacated or reversed because it did not separately state

conclusions of law.

          HRS § 91-12 (2012)requires that an agency's decision be

accompanied by separate findings of fact and conclusions of law.

However, the statute does not require a separately labeled

"conclusions of law" section.    "All that is required is that the

agency incorporate its findings and rulings in its decision," and

to "make its findings and rulings reasonably clear."      Survivors

of Timothy Freitas, Dec. v. Pac. Contractors Co., 1 Haw. App. 77,

84, 613 P.2d 927, 932 (1980), (citing In re Terminal Transp.,

Inc., 54 Haw. 134, 139, 504 P.2d 1214, 1217 (1972)); see also In

re Haw. Elec. Light Co., 60 Haw. 625, 641-42, 594 P.2d 612, 624

(1970) (explaining that the purpose of this statutory requirement

is "to assure reasoned decision making by the agency and enable

judicial review of agency decisions") (citation omitted).

          Here, the Decision makes clear the legal basis for

ESARO's ruling in its "Reasons for Decision," laying out both the

statutory language and quoting the administrative rule, as well

as applying those legal authorities to its factual
                                  9
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


determinations.   Accordingly, we conclude that this point of

error is without merit.

          For these reasons, we affirm the Circuit Court's

January 8, 2018 Judgment affirming ESARO's May 25, 2017 Decision.

          DATED: Honolulu, Hawai#i, March 9, 2021.

On the briefs:
                                       /s/ Lisa M. Ginoza
Charles S. Lotsof,                     Chief Judge
for Appellant-Appellant.
                                       /s/ Katherine G. Leonard
Frances E.H. Lum,                      Associate Judge
Staci I. Teruya,
Deputy Attorneys General,              /s/ Karen T. Nakasone
Department of the Attorney             Associate Judge
 General, State of Hawai#i,
Labor Division,
for Appellee-Appellee
 LEONARD HOSHIJO, as Acting
 Director of the Department of
 Labor and Industrial Relations
 of the State of Hawai#i.

Paul M. Saito,
John P. Duchemin,
(Cades Schutte LLLP)
for Appellee-Appellee
 ATLAS CONSTRUCTION, INC.




                                  10